Citation Nr: 0808737	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  02-03 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for right ear hearing loss  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


REMAND

The veteran served on active duty from June 1944 to May 1946.  

Historically, the veteran appealed a May 1992 rating decision 
which, in pertinent part, denied service connection for right 
ear hearing loss.  In a June 1993 decision, the Board of 
Veterans' Appeals (Board) determined, in part, that said 
claim was well grounded and denied it on the merits.  The 
veteran subsequently appealed that Board decision to the 
United States Court of Appeals for Veterans Claims (Court).

In a June 1995 memorandum decision, the Court, in part, held 
that the claim of service connection for a right ear hearing 
loss was not well grounded and thus a claim did not exist on 
said issue; and vacated the June 1993 Board decision and 
remanded the case to the Board to vacate the underlying 
rating decision.  An October 1995 Board decision implemented 
the Court's decision by dismissing the appeal involving the 
right ear hearing loss service connection claim and by 
directing the RO to vacate the May 1992 rating decision, 
insofar as it denied said issue.  An April 1996 implementing 
rating decision determined that the claim was not well 
grounded.

The veteran subsequently appealed September 2000 and May 2001 
rating decisions, which determined that new and material 
evidence had not been received to reopen a service connection 
claim for right ear hearing loss.  A November 2003 
videoconference hearing was held before the undersigned Board 
Member.  In a March 2004 decision on another issue, the 
Board, in part, remanded the right ear hearing loss service 
connection claim to the RO for additional evidentiary 
development and readjudication on a de novo, not finality, 
basis.  In March 2005, the Board granted a motion by 
appellant's representative to advance this appeal on the 
Board's docket for good cause (appellant's age), pursuant to 
38 C.F.R. § 20.900.

In March 2005 the Board denied the veteran's claim for 
service connection for right ear hearing loss.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC).  In an October 2007 Judgment, the Court set 
aside the March 2005 Board decision and remanded the matter 
for further adjudication consistent with the decision.  The 
bases for remand included VA's reliance on an inadequate VA 
May 2004 audiometric examination, failure to discuss the 
accuracy of the service treatment records as it pertains to 
actual inservice symptoms (in that it was often difficult to 
be seen by medical personnel), the failure of the Board to 
illuminate the record as to the reliability of "coin click" 
and "whispered voice" testing used at the time of the 
veteran's separation exam, and the failure of the Board to 
adequately address numerous medical questions, to include how 
it is medically possible that acoustical noise from guns can 
rupture a man's eardrum and result in tinnitus but be ruled 
out as a cause of subsequent hearing loss.  Moreover, it was 
pointed out that neither the examiner nor the Board addressed 
the possibility that the service-connected scarring and 
tinnitus might, over time, result in secondary right ear 
hearing loss.  

On remand, the veteran must also be provided with VCAA notice 
that is compliant with the current laws and regulations 
relating thereto.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2007), and any other applicable legal 
precedent.  Such notice should 
specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate 
time limitation within which to submit 
any evidence or information.  The 
AMC/RO should also specifically request 
that he provide any evidence in his 
possession that pertains to the claim 
as explicitly required by 38 C.F.R. 
§ 3.159(b).  38 U.S.C.A. § 5103(a) and 
(b) (West 2002 & Supp. 2007); 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO should also 
ensure that any supplemental VCAA 
notice is in compliance with the 
guidance set forth in Dingess/Hartman.  
A record of this notification must be 
incorporated into the claims file.  

2.  The AMC/RO should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his right ear hearing loss, on appeal.  
Any records that are not currently 
included in the clams file, to include 
those from the period shortly after 
service separation in 1946, should be 
obtained and added to the file.  (It is 
noted that the veteran has testified that 
he underwent audiometric exams at VA 
facilities prior to 1950.)  With any 
necessary authorization from the veteran, 
the AMC should attempt to obtain copies 
of pertinent treatment records identified 
by the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  The AMC/RO should schedule the 
veteran for VA audiological testing and 
evaluation, to address the likely 
etiology of any right ear hearing loss.  

The claims file must be made available to 
and reviewed by the examiner(s) prior and 
pursuant to entry of an opinion after 
conduction of the examination(s).  The 
examiner(s) must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  All 
testing deemed necessary should be 
performed.  All findings should be 
reported in detail.

Following review of the record 
audiological testing should be conducted.  
Results should be reported to allow for 
application of pertinent VA regulations.  
The examiner also should express an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current right ear 
hearing loss is causally related to 
service, to include noise exposure during 
service, or if the veteran's service-
connected right ear tympanic scarring and 
tinnitus aggravated or contributed to or 
accelerated any right ear hearing 
impairment.  If the appellant's service-
connected right tympanic ear scar or 
tinnitus aggravated or contributed to or 
accelerated any right ear hearing 
impairment found, the examiner must state 
to what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors.  

The examiner must provide a comprehensive 
report including compete rationales for 
all conclusions reached.  He or she 
should address the following in his/her 
discussion:

(a) As an audiologist specialist, the 
examiner is requested to comment on the 
accuracy of "coin click" and 
"whispered voice" testing as conducted 
during the veteran's service dates.  

(b) He or she is also requested to 
comment on the audiometric history of the 
veteran's right ear hearing acuity as 
shown in the claims file, to include a 
discussion of exactly when, if possible, 
right ear hearing loss was initially 
clinically demonstrated.  

(c). The audiologist is requested to 
comment on findings shown by all 
uninterpreted audiometric tests, to 
include those in 1977 and 1985, that are 
included in the claims file.  

(d) The examiner should comment on 
whether it is medically possible that 
acoustical noise exposure could result in 
a ruptured right eardrum with scarring of 
the tympanic membrane and tinnitus 
(service-connected conditions) and not 
result in hearing loss in that ear.  

4.  Thereafter, the AMC RO should 
readjudicate the veteran's claim of 
service connection for a right ear 
hearing loss.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  It must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and discussion of all 
pertinent regulations.  Adjudication of 
the service connection claim should 
consider the applicability of 38 C.F.R. 
§ 3.310(a) (2007) and Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2007).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



